 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10       GUILLERMO TRUJILLO CRUZ,                         Case No. 1:19-cv-01570-JDP
11                        Plaintiff,                      ORDER DIRECTING PLAINTIFF TO PAY
                                                          THE FILING FEE OR FILE AN
12             v.                                         APPLICATION TO PROCEED IN FORMA
                                                          PAUPERIS WITHIN FOURTEEN DAYS
13       S. SAVOIE,
14                        Defendant.
15

16            Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding without counsel in this
17   civil rights action brought under 42 U.S.C. § 1983. The court has received a complaint, ECF No.
18   1, but no filing fee or application to proceed in forma pauperis. I direct plaintiff to pay the filing
19   fee or apply to proceed in forma pauperis within fourteen days of this order.
20            I also note that the Prison Litigation Reform Act provides that “[i]n no event shall a
21   prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more occasions,
22   while incarcerated or detained in any facility, brought an action or appeal in a court of the United
23   States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
24   upon which relief may be granted, unless the prisoner is under imminent danger of serious
25   physical injury.” 28 U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as
26   frivolous, as malicious, or for failing to state a claim upon which relief maybe granted.1 Plaintiff
27
     1
       The cases include Cruz v. Munoz, No. 1:14-cv-01215-SAB (E.D. Cal.) (dismissed for failure to
28   state a claim on May 17, 2016); Cruz v. Munoz, No. 1:14-cv-00976-DLB (E.D. Cal.) (dismissed
                                                    1
 1   has been informed in at least two other cases that he is subject to § 1915(g).2 An application to

 2   proceed in forma pauperis will not be granted if it does not comply with the statute.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     November 5, 2019
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9   No. 205.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   for failure to state a claim on May 11, 2016); Cruz v. Ruiz, No. 1:14-cv-00975-SAB (E.D. Cal.)
     (dismissed for failure to state a claim on January 6, 2016); and Trujillo v. Sherman, No. 1:14-
27   cv01401-BAM (E.D. Cal.) (dismissed for failure to state a claim on April 24, 2015).
     2
       See Cruz v. Stebbins, 1:17-cv-00789-AWI-GSA (E.D. Cal. 2019); Cruz v. Savoie, 1:19-cv-
28   01024-LJO-JDP (E.D. Cal. 2019).
                                                      2
